Exide Technologies

AMENDMENT NO. 1 TO PLAN SUPPORT AGREEMENT

THIS AMENDMENT No. 1 (this “Amendment No. 1”), dated as of February 6, 2015, to
the Second Amended and Restated Plan Support Agreement dated as of January 7,
2015 (the “Plan Support Agreement”) is by and among (i) Exide Technologies, a
Delaware corporation (“Exide” or the “Debtor” and together with its non-debtor
subsidiaries and affiliates, the “Company”) and (ii) the signatories hereto who
are holders of Senior Secured Note Claims (as defined in the Plan Support
Agreement). All capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Plan Support Agreement.

RECITALS

WHEREAS, certain holders of Senior Secured Note Claims (the “Backstop Parties”)
executed the Backstop Commitment Agreement Among Exide Technologies and the
Backstop Parties Party Thereto dated January 7, 2015; and

WHEREAS, the Plan Support Agreement contemplates the restructuring of the
Company through a chapter 11 plan of reorganization with terms substantially as
those set forth in the term sheet attached thereto; and

WHEREAS, since the execution of the Backstop Commitment Agreement, Backstop
Parties collectively holding approximately $190.6 million of the Senior Secured
Note Claims and approximately $182.5 million of the DIP Claims and who are
Requisite Backstop Parties under the Backstop Commitment Agreement engaged in
good faith negotiations with the Debtor and the Official Committee of Unsecured
Creditors of Exide Technologies (the “Creditors Committee”) regarding the
restructuring of the Company; and

WHEREAS, on or about January 27, 2015, the Required Consenting Creditors, the
Debtor and certain members of the Creditors Committee agreed to the terms of a
settlement (the “UCC Settlement”) of all chapter 11 matters (including, but not
limited to, the resolution of the Creditors Committee’s complaint challenging
the validity of the prepetition liens securing the Senior Secured Notes, the
valuation of the Debtor, the Debtor’s entry into the backstop commitment
agreement and Plan Support Agreement, and adequate protection issues);

WHEREAS, (i) the Debtor filed the Plan of Reorganization of Exide Technologies
dated as of November 17, 2014 [D.I. 2632] (the “Initial Plan”) consistent with
the Plan Support Agreement, (ii) the Debtor filed the First Amended Plan of
Reorganization of Exide Technologies dated as of January 30, 2105 [D.I. 3060]
(the “First Amended Plan”), and (iii) the Debtor filed the Second Amended Plan
of Reorganization of Exide Technologies dated as of February 4, 2015 [D.I. 3096]
(the “Second Amended Plan”) reflecting comments from parties in interest; and

WHEREAS, on February 4, 2015, the Bankruptcy Court entered (i) the Order
Authorizing and Approving the Debtor’s: (I) Entry Into a Plan Support Agreement
and (II)(A) Entry Into a Backstop Commitment Agreement, (B) Payment of Related
Fees and Expenses, and (C) Incurrence of Certain Indemnification Obligations
[D.I. 3087]; (ii) the Order Under Bankruptcy Code Sections 105 and 363 and
Bankruptcy Rule 9019 Authorizing and Approving the Debtor’s Entry into
Settlement Agreement with the Official Committee of Unsecured Creditors and
Consenting Creditors of the Unofficial Noteholders’ Committee [D.I. 3093] (the
“Settlement Order”) authorizing the Debtor’s entry into the UCC Settlement; and
(iii) the Order (A) Approving the Adequacy of the Debtor’s Disclosure Statement
with Respect to the Plan of Reorganization of Exide Technologies; (B) Approving
Solicitation and Notice Procedures with Respect to Confirmation of the Debtor’s
Proposed Plan of Reorganization; (C) Approving the Form of Various Ballots and
Notices in Connection Therewith; and (D) Scheduling Certain Dates with Respect
Thereto [D.I. 3092] (the “Disclosure Statement Order”) approving among other
things the adequacy the Debtor’s disclosure statement with respect to the Second
Amended Plan; and

WHEREAS, Section 9 of the Plan Support Agreement permits certain amendments to
the Plan Support Agreement, in writing, if signed by the Required Consenting
Creditors and the Debtor and with respect to certain individual termination
rights, only if signed by each Consenting Creditor and the Debtor; and

WHEREAS, pursuant to Section 9 of the Plan Support Agreement, the Consenting
Creditors signatory hereto and the Debtor wish to amend the Plan Support
Agreement so as to consent to and incorporate the terms of the Second Amended
Plan as if such Second Amended Plan were the Plan contemplated therein.

AGREEMENT

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Required Consenting Creditors and the Debtor hereby
agree as follows:

1. Amendments to the Plan Support Agreement.

1.1 The fourth “WHEREAS” clause of the Recitals of the Plan Support Agreement is
hereby replaced in its entirety with the following:

WHEREAS, (i) the Debtor filed the Plan of Reorganization of Exide Technologies
dated as of November 17, 2014 [D.I. 2632] (the “Initial Plan”) consistent with
the Plan Support Agreement, (ii) the Debtor filed the First Amended Plan of
Reorganization of Exide Technologies dated as of January 30, 2105 [D.I. 3060]
(the “First Amended Plan”), and (iii) the Debtor filed the Second Amended Plan
of Reorganization of Exide Technologies dated as of February 4, 2015 [D.I. 3096]
(the “Second Amended Plan”) reflecting comments from parties in interest; and

WHEREAS, on February 4, 2015, the Bankruptcy Court entered (i) the Order
Authorizing and Approving the Debtor’s: (I) Entry Into a Plan Support Agreement
and (II)(A) Entry Into a Backstop Commitment Agreement, (B) Payment of Related
Fees and Expenses, and (C) Incurrence of Certain Indemnification Obligations
[D.I. 3087]; (ii) the Order Under Bankruptcy Code Sections 105 and 363 and
Bankruptcy Rule 9019 Authorizing and Approving the Debtor’s Entry into
Settlement Agreement with the Official Committee of Unsecured Creditors and
Consenting Creditors of the Unofficial Noteholders’ Committee [D.I. 3093] (the
“Settlement Order”) authorizing the Debtor’s entry into that certain settlement
agreement dated on or about January 27, 2015 among the Debtor, the Required
Consenting Creditors and certain members of the Official Committee of Unsecured
Creditors of Exide Technologies (the “UCC Settlement”); and (iii) the Order
(A) Approving the Adequacy of the Debtor’s Disclosure Statement with Respect to
the Plan of Reorganization of Exide Technologies; (B) Approving Solicitation and
Notice Procedures with Respect to Confirmation of the Debtor’s Proposed Plan of
Reorganization; (C) Approving the Form of Various Ballots and Notices in
Connection Therewith; and (D) Scheduling Certain Dates with Respect Thereto
[D.I. 3092] approving among other things the adequacy the Debtor’s disclosure
statement with respect to the Second Amended Plan; and

WHEREAS, the Unofficial Noteholder Committee and the Company have engaged in
further discussions to effect a restructuring of the Company through the Second
Amended Plan (the “Plan”) and in accordance with the terms set forth in
Exhibit A hereto (the “Plan Term Sheet”) with respect to the New First Lien High
Yield Notes (as defined in the Plan Term Sheet) and the New Second Lien
Convertible Notes (as defined in the Plan Term Sheet), all of which shall be
substantially on the terms and conditions described in this Agreement (such
transactions under the Plan and the Plan Term Sheet, collectively, the
“Restructuring Transactions”); and

1.2 Section 3(a) of the Plan Support Agreement is hereby amended by deleting the
reference to “Plan Term Sheet.”

1.3 The sentence immediately following Section 3(g) of the Plan Support
Agreement is hereby amended by inserting “, the Plan” immediately after the
reference to “this Agreement.”

1.4 The second sentence of Section 4.01(c)(iii) of the Plan Support Agreement is
hereby amended by deleting the reference to “Plan Term Sheet” and inserting in
lieu thereof a reference to the “Plan.”

1.5 The last sentence of Section 4.01 of the Plan Support Agreement (defining
the term “Debtor Claims”) is hereby amended by deleting the reference to
“Existing European Facilities (as defined in the Plan Term Sheet)” and inserting
in lieu thereof the following: “$23.1 million of foreign credit facilities and
other debt at the Debtors’ European subsidiaries.”

1.6 Section 8.01(b) of the Plan Support Agreement is hereby amended by deleting
the reference to “Plan Term Sheet” and inserting in lieu thereof a reference to
the “Plan.”

1.7 The Plan Support Agreement is hereby modified so that the Second Amended
Plan, in substantially the form as attached hereto as Exhibit 1, constitutes the
Plan for purposes of the Plan Support Agreement.

1.8 Exhibit A to the Plan Support Agreement shall be replaced in its entirety
with the revised version of Exhibit A attached hereto as Exhibit 2.

2. Agreement. The Required Consenting Creditors agree that the Disclosure
Statement Order, upon becoming a Final Order, is in form and substance
reasonably satisfactory to Required Consenting Creditors.

3. References to the Plan Support Agreement. All references to the “Plan Support
Agreement” shall mean and refer to the Plan Support Agreement, as modified by
this Amendment No. 1.

4. Counterparts. This Amendment may be executed in one or more counterparts,
each of which, when so executed, shall constitute the same instrument and the
counterparts may be delivered by facsimile transmission or by electronic mail in
portable document format (.pdf).

5. Effectiveness. In accordance with Section 9 of the Plan Support Agreement,
this Amendment No. 1 shall be effective and binding upon the Parties as of the
date on which: (i) the Debtor shall have executed and delivered a counterpart
signature page of this Amendment No. 1 to counsel to the Unofficial Noteholder
Committee and (ii) the Required Consenting Creditors shall have executed and
delivered counterpart signature pages of this Amendment No. 1 to counsel to the
Debtor.

6. Headings. The headings of the sections, paragraphs and subsections of this
Amendment are inserted for convenience only and shall not affect the
interpretation hereof.

7. Applicable Law. This Amendment No. 1 shall be governed by, and construed in
accordance with, the laws of the State of New York, without regard to the
conflicts of laws principles thereof.

IN WITNESS WHEREOF, this Amendment No. 1 has been executed on the date set forth
above.



    EXIDE TECHNOLOGIES



    By:        

Name:
Title:



    CONSENTING CREDITORS

MacKay Shields LLC, as investment advisor on behalf of certain funds and
accounts it manages



    By:        

Name:
Title:

Alliance Bernstein High Income Fund, AB Global High Income Fund, ACM Global High
Yield- Offshore and certain other affiliates



    By:        

Name:
Title:

Contrarian Funds, LLC



    By:        

Name:
Title:

The Northwestern Mutual Series Fund, Inc. for its high yield bond portfolio



    By:        

Name:
Title:

The Northwestern Mutual Series Fund, Inc. for its balanced portfolio



    By:        

Name:
Title:

The Northwestern Mutual Series Fund, Inc. for its asset allocation portfolio



    By:        

Name:
Title:

The Northwestern Mutual Life Insurance Company



    By:        

Name:
Title:

The Northwestern Mutual Life Insurance Company for its group annuity separate
account



    By:        

Name:
Title:

Nomura Corporate Research and Asset Management Inc. as investment manager on
behalf of fund and accounts it manages



    By:        

Name:

Title:Neuberger Berman Fixed Income LLC



    By:        

Name:

Title:D.E. Shaw Galvanic Portfolios, LLC



    By:        

Name:

Title:BDCM Opportunity Fund III, L.P.



    By:        

Name:

Title:Stonehill Capital Management LLC



    By:        

Name:
Title:

Exhibit 1

Second Amended PlanExhibit 2
Exhibit A to Plan Support Agreement

This term sheet (the “Term Sheet”) describes certain of the principal terms of
the securities to be issued in connection with a proposed restructuring (the
“Restructuring”) for Exide Technologies (the “Debtor” and as reorganized
post-emergence, “Reorganized Exide,” and together with its non-debtor
subsidiaries, the “Company”) to be implemented pursuant to the Second Amended
Plan of Reorganization of Exide Technologies dated as of February 4, 2015 (the
“Plan”) filed in the Debtor’s chapter 11 case (the “Chapter 11 Case”) pending in
the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy
Court”). The remaining terms of the Restructuring are set forth in the Plan.
Capitalized terms used and not defined herein shall have the meanings ascribed
to them in the Plan.

      New First Lien High Yield     Notes  
Reorganized Exide shall issue $272.1 million of
first lien notes (the “New First Lien High Yield
Notes”) comprising $259.1 million issued pursuant
to the DIP / First Lien Exchange (defined below),
$8.0 million in fees issued to the Backstop Parties
and $5.0 million issued as the DIP/Second Lien
Conversion Funding Fee (as defined below).

Participation: $246.8 million of DIP Term Loan Claims (defined below) shall be
exchanged for $259.1 million of New First Lien High Yield Notes, inclusive of
original issue discount of 5% for every $100 of term loan claims under the DIP
Credit Agreement (“DIP Term Loan Claims”) exchanged into New First Lien High
Yield Notes (the “DIP / First Lien Exchange”).

Interest Rate: 11.0% payable semi-annually and comprising 4.0% cash interest and
7.0% paid-in-kind interest.

Collateral: (i) a first lien on all real and personal property (excluding the
accounts, inventory and receivables securing the Exit ABL Revolver Facility (the
“Exit ABL Revolver Collateral”)), pledges of stock of subsidiaries (including
the maximum allowable voting stock of Exide Technologies C.V.) and intercompany
loans (collectively, the “First Lien High Yield Notes Collateral”) and (ii) a
second lien on the Exit ABL Revolver Collateral.

Maturity: 5 years.

Prepayments: callable at 105 in year 1, 102 in year 2, 101 in year 3, and at par
thereafter.

Other Terms: rated by at least one agency; such other terms as reasonably agreed
to by the Required Consenting Creditors.

      New Second Lien Convertible     Notes  
Reorganized Exide shall issue between
$276.0 million and $291.0 million of second lien
convertible notes (the “New Second Lien
Convertible Notes”) depending on the amount in
which the Rights Offering is subscribed.

If the Rights Offering is fully subscribed for in the amount of $175 million,
Reorganized Exide shall issue $291.0 million in New Second Lien Convertible
Notes consisting of: $175.0 million of capital raised pursuant to the Rights
Offering (the “New Money Investment”), $100.0 million in exchange of DIP Term
Loan Claims pursuant to the DIP/Second Lien Conversion Option (defined below),
and $16.0 million in fees to the Backstop Parties. The New Money Investment will
include oversubscription rights.

If the Rights Offering is subscribed for in the amount of $160 million,
Reorganized Exide shall issue $276.0 million in New Second Lien Convertible
Notes consisting of: $160.0 million in New Money Investment, $100.0 million in
exchange of DIP Term Loan Claims pursuant to the DIP/Second Lien Conversion
Option (defined below), and $16.0 million in fees to the Backstop Parties.

The Backstop Parties and the Company shall continue to evaluate the feasibility
of Exide Global Holding Netherlands C.V. issuing the New Second Lien Convertible
Notes or a convertible equity instrument (the “C.V. Equity Security”) containing
economic terms that are substantially consistent with those of the New Second
Lien Convertible Notes, and otherwise as set forth in this Term Sheet, to be
agreed upon by the Required Consenting Creditors. Upon the agreement of the
Company, each of the Backstop Parties, and each of the Consenting Creditors, the
New Second Lien Convertible Notes or the C.V. Equity Securities, as the case may
be, may be issued by Exide Global Holding Netherlands C.V.

Participation: Backstop Parties and participants in the Rights Offering will
receive New Second Lien Convertible Notes under the New Money Investment.
Holders of DIP Term Loan Claims that consent to the DIP / First Lien Exchange
shall, on the Plan Effective Date, have the option to exchange up to an
aggregate of $100 million of DIP Term Loan Claims (the “DIP/Second Lien
Conversion Option”) into New Second Lien Convertible Notes.

Interest Rate: 7.0% paid-in-kind semi-annually.

Collateral: (i) second lien on the First Lien High Yield Notes Collateral and
(ii) third lien on the Exit ABL Revolver Collateral.

Maturity: 2025, with two five-year extension options.

Conversion: (i) convertible at any time (without regard to size (i.e., each
individual holder is eligible to convert)) into 80.0% of the New Exide Common
Stock, which conversion percentage shall increase by interest paid-in-kind and
which shall be, on a fully converted basis, subject to dilution from any MIP,
and (ii) shall be subject to mandatory conversion at EBITDA thresholds to be
determined.

Other Terms: such other terms as reasonably agreed to by the Required Consenting
Creditors, including possible adjustment to address AHYDO issue.

